Per Curiam,
Mason, Chief Justice.
The two first errors assigned in this case are not founded upon matter of record, and therefore cannot now be considered. The third and fourth are identical in substance ; that no verdict was rendered to serve as a basis for the judgment. The right of a jury was waived by the parties at the trial, and the whole case submitted to the court. Without any formal entry ot a verdict, the record merely states as follows : “ and being advised in the premises, it is considered by the court, that the said plaintiffs recover of the said defendant, the sum of thirty-six dollars and ninety-eight cents damages assessed by the court, &c.”
This entry is abundantly sufficient. Where the jury find a verdict, their finding should be substantially set forth on the record, for if forms the basis of the judgment. Without this, we cannot know whether the court entered up the proper judgment. The court has no power of knowing the proper amount but by means of the verdict. But where the whole matter is left to the court, the case is different. The amount of damages found is within its own knowledge, and there is, therefore, not that necessity for entering up a formal verdict, that exists in the other case. It is sufficient to enter up the judgment at once ; stating it to be *302for the amount of damages assessed in the case as was done in the present instance. Judgment affirmed.